DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 95-99 and 104-108) and species (E38A-R107A-R108A RNase III mutant; SEQ ID NO: 8 in claims 98, 106, and 108) in the reply filed on 7/27/22 is acknowledged.
Upon further review of the restriction mailed on 6/13/22, claims 103 and 114 are directed to an intended use of the claimed cell and all of other claims drawn to a non-elected invention are rejoined with the elected invention and examined.
After a search of the prior art, all of the non-elected species are rejoined the elected species and examined.
The restriction mailed on 6/13/22 is withdrawn.

The report on patentability of the IPEA or ISA has been considered by the examiner. 
	

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See tables starting on page 75.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 106 is objected to because of the following informalities: SEQ ID NO: 8 is repeated in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95, 96, 99-104, 107, and 109-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “E38 RNase III mutant” and any other mutant in the claims is a relative term which renders the claim indefinite. The term “E38 RNase III mutant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are not defined because the specification bases the numbering from RNase III from E. coli.  However, the numbering is not universal for all RNase III and could be different for RNase III from other organisms.  For example, Figure 4A of Court et al. (Annual Review of Genetics, 47, 2013, pages 405-431, cited on an IDS) discloses that Aquifex aeolicus RNase III does not have any amino acids corresponding to R107 and R108 of E. coli.  The skilled artisan could not determine whether or not any mutant RNase III other then E. coli RNase III infringes on the claimed product.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 95, 96, 100-103, and 114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marina et al. (US 200701255684, cited on an IDS).  
Pages 1 and 7-12 of ‘684 disclose a composition comprising a promoter operably linked to a nucleotide sequence encoding a mutant RNAse III such as E38A, E38T, E38W, or a mutation at E65A in E.coli RNAse III or a double mutation comprising E38A and E65A from an E. coli.  Marina discloses a genetically modified cell expressing a heterologous polynucleotide sequence operably linked to a promoter sequence encoding an RNAse It mutant.  "The starting plasmid was E. coli RNAse III cloned into pET16B which produced a His-tagged RNase III protein under control of a T7 promoter (paragraph 116)".  “The resulting product was then cleaved with Xba| and cloned back into a modified pET16b at an Xbal site, resulting in a His-tagged RNase III with an E38A mutation (paragraph 121)."  This can be configured for enhanced generation of small RNA (sRNA) from catalytic cutting of double stranded RNA (dsRNA).  See Paragraph 3.  “In an embodiment of the invention, a method is provided for preparing a heterogeneous siRNA (hsiRNA) mixture that includes the step of reacting a preparation of dsRNA with an effective amount of a mutant RNase III to produce the hsiRNA mixture"), wherein said RNAse Ill mutant exhibits at least one of the following enhanced characteristics compared to a wild type RNAse III.  A gene can be derived from a pathogen, including a gene required for HIV infection (paragraph 112).
The limitation after the wherein clause in claim 95 is considered to be a function of the E38A mutant taught by ‘684.
The claimed invention is directed to a product and not a method of using the product.  Thus, claims 103 and 114 are considered intended usages of the claimed product.


Claims 95, 96, 100, 103, and 114  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (RNA 2009, 15: 984-991).  Xiao teach E. coli RNase III (E38A) generates discrete-sized products from long dsRNA.  Xiao teaches transfecting cells with a plasmid comprising an E38A RNase III mutant into cells containing pGL3/luc  (pages 989-991).  NIH 3T3 cells were used in the example.  The dsRNA substrate used in the example was generated from pMalC positive control plasmid. 
The limitation after the wherein clause in claim 95 is considered to be a function of the E38A mutant taught by Xiao.  
The claimed invention is directed to a product and not a method of using the product.  Thus, claims 103 and 114 are considered intended usages of the claimed product.

Allowable Subject Matter
Claims 97-99 and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not appear to teach or make obvious an E. coli RNase III E38A-R107A-R108A mutant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (Biochemistry 2004, 43, 13054-13062) teach mutational analysis of the nuclease domain of E. Coli. Ribonuclease III.  E38, E41, D45, E65, E100, D114, E117 were studied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635